DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive.
The applicant argues the media device in Shimy is not “a wearable computing device” as claimed. The media device of Shimy equates to claimed “an equipment device” and wireless user communications device equates to claimed “first/second wearable computing device”. 
Applicant argues the profile in Shimy is not “related to a wearable computing device” as claimed.  
a mobile device, such as an RFID device or mobile phone) that may be associated with the user or users. Detecting circuitry 307 may recognize and identify such a device using any suitable means, for example, radio-frequency identification, Bluetooth, Wi-Fi, WiMax, internet protocol, infrared signals, any other suitable IEEE, industrial, or proprietary communication standards, or any other suitable electronic, optical, or auditory communication means. Detecting circuitry 307 may include any suitable hardware and/or software to perform detection and identification operations. An identified user may refer to a user who may be recognized sufficiently by a device to associate the user with a user profile (Para. 0044, 0051-54). Thus, meeting limitations of profile is related to a wearable computing device. 
Applicant states “the user’s mobile device” in Shimy is only used to determine the proximity of the user to the media device” (Remarks: Page 10). The examiner identification of a media device (e.g., a mobile device, such as an RFID device or mobile phone) that may be associated with the user or users (Para. 0051). The customizations may include varying presentation schemes (e.g., color scheme of displays, font size of text, etc.), aspects of media content listings displayed (e.g., only HDTV programming, user-specified broadcast channels based on favorite channel selections, re-ordering the display of channels, recommended media content, etc.), desired recording features (e.g., recording or series recordings for particular users, recording quality, etc.), parental control settings, how users may be identified, what action or actions a media device may perform once a user is detected and/or identified, and other desired customizations. Detecting circuitry 307 may include any suitable hardware and/or software to perform detection and identification operations. An identified user may refer to a user who may be recognized sufficiently by a device to associate the user with a user profile (Para. 0044, 0051-54). Thus, meeting limitations of profile is related to a wearable computing device.
The reference teaches detecting circuitry 307 may also be capable of detecting and/or identifying a user or users based on recognition and/or identification of a media device (e.g., a mobile device, such as an RFID device or mobile phone) that may be associated with the user or users (Para. 0051). Media device 300 (which comprises detecting circuitry 307) of FIG. 3 may be implemented in system 400 of FIG. 4 as user television equipment 402, user computer equipment 404, wireless user communications device 406, or any other type of user equipment suitable for accessing media. Each user may utilize more than one type of user equipment device (e.g., a user may have a television set and a computer) and also more than one of each type of media device (e.g., a user may have a PDA and a mobile telephone and/or multiple television sets) (Para. 0067). Thus, the reference teaches the equipment device and wearable device as distinct elements.  
The media device of Shimy equates to claimed “an equipment device” and wireless user communications device equates to claimed “first/second wearable computing device”. Shimy et al teaches known user access configuration section 710 may allow a user to review which users are known to a particular or multiple devices and review the users associated access rights (Para. 0111). The preferences of an active user who owns the respective media device may be given a greater weight when determining the merged profile in contrast to users who do not own the device (Para. 0119). Wherein, the system of Shimy is able to determine access levels of users with higher significance/weight among other users meeting claimed limitations. 
In addition, Chung et al also teaches the mobile device and/or user (father or mother of a family) with the highest security level may be given highest priority and dictate which channels, programs and/or videos are permitted to be watched. Guide preferences and/or settings of the user receiving device may be based on the profile of the mobile device and/or user with the highest security level (Col.19 lines 30-41). 
Shimy et al teaches overwriting, in the equipment device, the adjusted device settings based on the determination, wherein the overwriting comprises overwriting the one or more device settings included in the second settings profile in the memory (Figure 8; Para. 0122-0123, 0129). Wherein, the reference teaches content tailoring 
In addition, Chung et al also teaches the mobile device and/or user (e.g., child) with the lowest security level may dictate that which is permitted to be viewed on the display. A mobile device and/or user (e.g., parent) with a highest security level may override the security level selected by the user receiving device. This may include the mobile device with the highest security level sending an override signal to the user receiving device. As an alternative, the mobile device and/or user (father or mother of a family) with the highest security level may be given highest priority and dictate which channels, programs and/or videos are permitted to be watched. Guide preferences and/or settings of the user receiving device may be based on the profile of the mobile device and/or user with the highest security level (Col.19 lines 30-41). 
Chung et al teaches the one or more device settings affect the equipment device and at least one device interfaced with the equipment device (Figures 3-5, 10-11; Abstract, Col.8 lines 46-57, Col.9 lines 50-61, Col.12 lines 8-28, Col.24 lines 28-48). Wherein, the reference disclosed examples enable a user receiving device (claimed: the equipment device) to detect when a user enters a room by detecting a mobile device (claimed: first/second wearable device) carried or brought into the room by the user. The user receiving device may then turn ON a television and adjust settings on the user receiving device and/or the television (claimed: at least one device) and/or set features In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The applicant argues wearable computing device’s distance to an equipment device is determined as required by the claim language. Shimy does not discuss that a wearable device on the user is used to determine a proximity to the media device. Rather, Shimy only discusses detection of the user, for example, by a user sitting down in front of the device. Id. As Shimy proximity of a user to a media device does not teach or suggest distant from a wearable device to an equipment device” (Remarks: Page 15-16). The examiner respectfully disagrees. 
Shimy et al teaches detecting circuitry 307 may use any suitable method to determine the distance, trajectory, and/or location a user is in relation to a media device. For example, a media device may use received signal strength indication (RSSI) from a user's mobile device to determine the distance the user is to the media device (Para. 0053).  In addition, Chung et al also teaches the proximity module of the user receiving device may determine range of the detected mobile device and/or whether the mobile device is approaching the user receiving device and generates a second proximity signal. This may include determining a received signal strength indicator value for strength (or power) of a radio signal received from the mobile device (Figure 12, element 606). Thus, combination meets claimed limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12-15 and 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimy et al (US PG Pub No. 2011/0069940), in view of Chung et al (US Patent No. 10,334,303).
Regarding claims 1, 8 and 15, Shimy et al teaches a method for dynamically configuring device settings, comprising:
storing, in a memory of an equipment device, a plurality of settings profiles, wherein each settings profile is a structured data set related to a wearable computing device including at least a device identifier associated with the related wearable

detecting, by the equipment device, a first wearable computing device, wherein detecting the first wearable computing device includes identifying a first device identifier, which is a device identifier associated with the detected first wearable computing device (i.e. media device identifying mobile device through identification) (Figure 3; Para. 0048, 0051-52, 0103);
executing, by a querying module of the equipment device, a query on the memory to identify a first settings profile of the plurality of settings profile associated with the first device identifier (i.e. identifying user profile based on detection and identification) (Fig. 6-7; 0044, 0048, 0051-52, 0103); and
adjusting, in the equipment device, device settings based on the one or more device settings included in the identified first settings profile in the memory (0044, 0081);
detecting, by the equipment device, a second wearable computing device, wherein detecting the second wearable computing device includes identifying a second device identifier associated with the second wearable computing device (i.e. media device identifying mobile device through identification) (Figure 3; Para. 0048, 0051-52, 0103);
executing, by the querying module of the equipment device, a query on the memory to identify a second settings profile, which is a profile stored in the memory in 
determining, by the equipment device, whether the priority rank of the second wearable computing device is higher than the priority rank of the first wearable computing device  (i.e. determining access levels of users) (Figures 7-8; Para. 0111, 0119); and 
overwriting, in the equipment device, the adjusted device settings based on the determination, wherein the overwriting comprises overwriting the one or more device settings included in the second settings profile in the memory (Figure 8; Para. 0122-0123, 0129).
The reference is unclear with respect to one or more device settings, wherein the one or more device settings affect the equipment device and at least one device interfaced with the equipment device. 
In similar field of endeavor, Chung et al also teaches each settings profile is a structured data set related to a wearable computing device including at least a device identifier (Abstract). Furthermore, the reference teaches one or more device settings, wherein the one or more device settings affect the equipment device and at least one device interfaced with the equipment device (Figures 3-5, 10-11; Abstract, Col.8 lines 46-57, Col.9 lines 50-61, Col.12 lines 8-28, Col.24 lines 28-48). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference before the effectively filing date of the claimed invention for the purpose of easily allowing user(s) to set and apply preferences for hardware and software without having to enter them each time.  

Claims 3, 22 and 25 are rejected when either first or second wearable computing device is no longer detected, retaining or reverting, by the equipment device, the adjusted device settings so as to implement the one or more device settings included in the settings profile associated with a highest ranking remaining detected wearable computing device (Shimy: Figures 6, 8, 19; Para. 0135-136, 0138, 0153).
Claim 4, 23 and 26 are rejected wherein when neither of the first and second wearable computing devices is still detected, reverting, by the equipment device, the adjusted device settings to predetermined default settings (Shimy: Figures 6, 8, 17; Para. 0106-107, 0175).
Claims 5, 12 and 19 are rejected wherein the overwriting of the adjusted device settings is performed after a predetermined period of time if the second wearable computing device is still detected by the equipment device (Shimy: Figures 6, 8, 19; Para. 0044, 0048, 0051-52, 0095, 0103).
Claims 6, 13 and 20 are rejected wherein at least one of the first and second wearable computing devices is detected based on a data signal received via one of: a local area network, a wireless area network, Bluetooth, radio frequency, and near field communication (Shimy: Para. 0051).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423